June 19, 2009 RE: Studio One Media, Inc. File No. 001-10196 Form 10-KSB: For the fiscal year ended June 20, 2008 Form 10-Q: For the quarterly period ended December 31, 2008 TO: Lyn Shenk Jeffrey Sears Joseph Foti We submit the following in response to your comment by letter of May 7, 2009.In order to facilitate review we have quoted your comment, and provided our response and a reference to the page of the Filing in which the revision(s) appear, or alternatively, have provided the supplemental information requested by the Commission. Form 10-QSB:For the fiscal year ended June 30, 2008 Item 6.Management’s Discussion and Analysis of Financial Condition and Result of Operations Results of Operations, page 18 Question 1:We note that during fiscal year 2006, you wrote-off $374,416 of debt, as such debt was barred by the statute of limitations.In this regard, please tell us (i) the nature (e.g., terms) of the statue of limitations governing the counterparty’s ability to collect the debt that was written off, (ii) why the amount owed by your company was not paid to/collected by the counterparty within the statute of limitations, (iii) the circumstances under which such debt has been barred, and (iv) why you believe your company has been fully relieved of its obligation to repay the debt.Also, as it is unclear how you met the criteria of paragraph 16(b) of SFAS No. 140, please tell us why you believe de-recognition of the debt was appropriate under this accounting literature. Response:Studio One Media, Inc., (the “Company”) was originally organized in Delaware on May 12, 1988, as Dimensional Visions Group, Ltd.Historically, the Company produced and marketed lithographically printed stereoscopic and animation print products.The Company, however, experienced financing problems and by the third quarter of FY 2002, the Company had discontinued all operations.The Balance Sheet of the Company at June 30, 2002, indicated that the Company had no assets ($18), and liabilities of $1,059,550.On April 17, 2006, the Company acquired Studio One Entertainment, Inc., of Scottsdale, Arizona, in a one-for-one, stock-for-stock transaction.Studio One Entertainment owned proprietary audio/video recording technology, patent and trademark applications, studio design, methods and related concepts for MyStudio®. In determining that the $374,416 should properly be written off in June 2006, the Company relied on (i) Arizona statutes relating to statute of limitations, and (ii) the specific facts relating to the individual debts being written off. Statutes of limitation are substantial defenses which require the court to deny recovery when the lawsuit is filed after the applicable deadline.The purposes of the statutes are:(1) the protection of parties from stale claims, (2) the protection of parties from insecurity – economic, psychological, or both, and (3) the protection of the courts from the burden of stale claims.There are various statutes of limitations for different kinds of claims and they vary from jurisdiction to jurisdiction. 1 Question
